—Appeal by the defendant from a judgment of the County Court, Westchester County (Pirro, J., at trial; Murphy, J., at sentencing), rendered October 4, 1993, convicting him of assault in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining claim challenging the trial court’s evidentiary ruling is without merit. O’Brien, J. P., Joy, Friedmann and Florio, JJ., concur.